EXHIBIT 10.22

 

TENTH AMENDMENT

TO THE FIRST RESTATEMENT OF THE

MERIT MEDICAL SYSTEMS, INC. 401(k) PROFIT SHARING PLAN

 

                                                This Tenth Amendment to the
First Restatement of the Merit Medical Systems, Inc. 401(k) Profit Sharing Plan
(the “Plan”) is adopted effective as of August 1, 2007 by Merit Medical
Systems, Inc. (the “Employer”) as principal sponsor of the Plan.

 

                                                WHEREAS, the Employer maintains
the Plan for the benefit of its eligible employees and the eligible employees of
its participating subsidiaries; and

 

WHEREAS, the Employer currently makes a discretionary matching contribution
under the Plan on behalf of Plan participants equal to: (i) 75% of their salary
reduction contributions not in excess of 2% of compensation (i.e., a matching
contribution of up to 1.5% of compensation); plus (ii) 25% of their salary
reduction contributions between 2% and 5% of compensation (i.e., an additional
matching contribution of up to 0.75% of compensation);

 

                                                WHEREAS, it is necessary and
desirable to amend the Plan to clarify the method of allocating Employer
matching contributions, suspend Employer matching contributions commencing with
payroll periods ending after August 12, 2007, and make certain other conforming
changes to the Plan.

 

                                                NOW, THEREFORE, the Employer
hereby amends the Plan as follows:

 

1.             Article III B 1 (b) of the Plan is amended to add the following
sentence at the end thereof:

 

“Any provision herein to the contrary notwithstanding, a Participant may not
increase his rate of Salary Reduction Contributions during the payroll period
ending August 12, 2007.”

 

2.             Article III B 2 of the Plan to read as follows:

 

“2.           (a)           In its sole discretion, the Employer may make
Non-Qualified Matching Contributions to the Plan for a Plan Year on behalf of
those Participants who make Salary Reduction Contributions during the Plan
Year.  Alternatively, the Employer may decline to make any Non-Qualified
Matching Contributions for a Plan Year or limit the portion of a Plan Year for
which such Matching Contributions will be made.

 

(b)           If the Employer elects to make a discretionary Non-Qualified
Matching Contribution for all or any portion of a Plan Year, the Non-Qualified
Matching Contribution to be contributed and allocated on behalf of each
Participant who made Salary Reduction Contributions during the Plan Year will
equal:

 

(i) 75% of the Participant’s Salary Reduction Contributions for the applicable
“Matching Period,” calculated by taking into account only those Salary Reduction
Contributions for the Matching Period not in excess of 2% of the Participant’s
Compensation for the Matching Period (i.e., a Non-Qualified Matching
Contribution of up to 1.5% of the Participant’s Compensation for the Matching
Period); plus

 

 

--------------------------------------------------------------------------------


 

(ii) 25% of the Participant’s Salary Reduction Contributions for the “Matching
Period, calculated taking into account only those Salary Reduction Contributions
for the Matching Period that are more than 2% but not more than 5% of the
Participant’s Compensation for the Matching Period (i.e., an additional
Non-Qualified Matching Contribution of up to 0.75% of Compensation for the
Matching Period).

 

(c)           For purposes of the Article III B 2, the “Matching Period” means
the entire Plan Year in question, excluding:

 

(i)  in the case of the 2007 Plan Year only, any payroll period which ends after
August 12, 2007; and

 

(ii) any other Employer-designated calendar quarter, month or other portion of
the Plan Year with respect to which the Employer elects in its sole discretion,
and upon not less than 15 days advance written notice sent to a majority of the
active Participants, to discontinue or otherwise not provide a Matching
Contribution.

 

(d)           The amount of any discretionary Non-Qualified Matching
Contribution allocable to a Participant for a Plan Year shall be trued-up and
finally computed based on the Salary Reduction Contributions and Compensation of
the Participant for the applicable Matching Period within 60 days after the end
of the Plan Year.  For avoidance of doubt, Salary Reduction Contributions made
and Compensation earned outside the Matching Period applicable for the Plan Year
shall be disregarded in determining and allocating Non-Qualified Matching
Contributions for the Plan Year.  The applicable percentage rate of
Non-Qualified Matching Contributions for any Matching Period shall apply
uniformly to all Participants who elect to make Salary Reduction Contributions
during that period.”

 

IN WITNESS WHEREOF, the Employer has caused this Tenth Amendment to be executed
this 1st day of August, 2007.

 

 

 

 

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Fred P. Lampropoulos

 

 

 

Name:

Fred P. Lampropoulos

 

 

 

Its:

President and CEO

 

 

 

2

--------------------------------------------------------------------------------